
  Czech Republic 1993 (rev. 2013)
  
  

  

  


Preamble


We, the citizens of the Czech Republic in Bohemia, in Moravia, and in Silesia,


At the time of the restoration of an independent Czech state,







•
Faithful to all good traditions of the long-existing statehood of the lands of the Czech Crown, as well as of Czechoslovak statehood,






•
Resolved to build, safeguard, and develop the Czech Republic in the spirit of the sanctity of human dignity and liberty,






•
As the homeland of free citizens enjoying equal rights, conscious of their duties towards others and their responsibility towards the community,






•
As a free and democratic state founded on respect for human rights and on the principles of civic society,






•
As part of the family of democracies in Europe and around the world,






•
Resolved to guard and develop together the natural and cultural, material and spiritual wealth handed down to us,






•
Resolved to abide by all proven principles of a state governed by the rule of law,




Through our freely-elected representatives, do adopt this Constitution of the Czech Republic.



Chapter I. Fundamental Provisions



Article 1




1. The Czech Republic is a sovereign, unitary, and democratic state governed by the rule of law, founded on respect for the rights and freedoms of man and of citizens.




2. The Czech Republic shall observe its obligations resulting from international law.



Article 2




1. All state authority emanates from the people; they exercise it through legislative, executive, and judicial bodies.




2. A constitutional act may designate the conditions under which the people may exercise state authority directly.




3. State authority is to serve all citizens and may be asserted only in cases, within the bounds, and in the manner provided for by law.




4. All citizens may do that which is not prohibited by law; and nobody may be compelled to do that which is not imposed upon her by law.



Article 3


The Charter of Fundamental Rights and Basic Freedoms forms part of the constitutional order of the Czech Republic.



Article 4


The fundamental rights and basic freedoms shall enjoy the protection of judicial bodies.



Article 5


The political system is founded on the free and voluntary formation of and free competition among those political parties which respect the fundamental democratic principles and which renounce force as a means of promoting their interests.



Article 6


Political decisions emerge from the will of the majority manifested in free voting. The decision-making of the majority shall take into consideration the interests of minorities.



Article 7


The state shall concern itself with the prudent use of its natural resources and the protection of its natural wealth.



Article 8


The right of autonomous territorial units to self-government is guaranteed.



Article 9




1. This Constitution may be supplemented or amended only by constitutional acts.




2. Any changes in the essential requirements for a democratic state governed by the rule of law are impermissible.




3. Legal norms may not be interpreted so as to authorize anyone to do away with or jeopardize the democratic foundations of the state.



Article 10


Promulgated treaties, to the ratification of which Parliament has given its consent and by which the Czech Republic is bound, form a part of the legal order; if a treaty provides something other than that which a statute provides, the treaty shall apply.



Article 10a




1. Certain powers of Czech Republic authorities may be transferred by treaty to an international organization or institution.




2. The ratification of a treaty under paragraph 1 requires the consent of Parliament, unless a constitutional act provides that such ratification requires the approval obtained in a referendum.



Article 10b




1. The government shall inform the Parliament, regularly and in advance, on issues connected to obligations resulting from the Czech Republic’s membership in an international organization or institution.




2. The chambers of Parliament shall give their views on prepared decisions of such international organization or institution in the manner laid down in their standing orders.




3. A statute governing the principles of dealings and relations between both chambers, as well as externally, may entrust the exercise of the chambers’ competence pursuant to paragraph 2 to a body common to both chambers.



Article 11


The territory of the Czech Republic forms an indivisible whole, the borders of which may be altered only by constitutional act.



Article 12




1. The conditions under which citizenship of the Czech Republic is acquired and lost shall be provided for by statute.




2. No person may be deprived of his citizenship against his will.



Article 13


The capital city of the Czech Republic is Prague.



Article 14




1. The small and large state emblem, the state colors, the state flag, the flag of the President of the Republic, the state seal, and the national anthem are the state symbols of the Czech Republic.




2. The state symbols and their use shall be governed by statute.



Chapter II. Legislative Power



Article 15




1. The legislative power of the Czech Republic is vested in the Parliament.




2. The Parliament consists of two chambers, the Assembly of Deputies and the Senate.



Article 16




1. In the Assembly of Deputies there shall be 200 Deputies, who are elected to a four-year term of office.




2. In the Senate there shall be eighty-one Senators, who are elected to a six-year term of office. Every second year elections for one-third of the Senators shall be held.



Article 17




1. Elections to both chambers shall be held during the period commencing thirty days prior to the expiration of each electoral term and ending on the day of its expiration.




2. If the Assembly of Deputies is dissolved, the elections to it shall be held within sixty days of the dissolution.



Article 18




1. Elections to the Assembly of Deputies shall be held by secret ballot on the basis of a universal, equal, and direct right to vote, according to the principle of proportional representation.




2. Elections to the Senate shall be held by secret ballot on the basis of universal, equal, and direct right to vote, according to the principle of majority rule.




3. Each citizen of the Czech Republic who has attained the age of eighteen has the right to vote.



Article 19




1. Any citizen of the Czech Republic who has the right to vote and has attained the age of twenty-one is eligible for election to the Assembly of Deputies.




2. Any citizen of the Czech Republic who has the right to vote and has attained the age of forty is eligible for election to the Senate.




3. Deputies and Senators gain their mandate by their election.



Article 20


Further conditions upon the exercise of the right to vote, the organization of elections, and the extent of judicial oversight over them shall be provided for by statute.



Article 21


No person may be at the same time a member of both chambers of Parliament.



Article 22




1. The office of Deputy or Senator is incompatible with holding the office of the President of the Republic, the office of judge, and with other offices to be designated by statute.




2. A Deputy or Senator’s mandate shall lapse on the day she assumes the office of President of the Republic, the office of judge, or other offices incompatible with the office of Deputy or Senator.



Article 23




1. Deputies shall take the oath of office at the first meeting of the Assembly of Deputies which they attend.




2. Senators shall take the oath of office at the first meeting of the Senate which they attend.




3. Deputies and Senators shall take the following oath of office: "I pledge loyalty to the Czech Republic. I pledge that I will uphold its Constitution and laws. I pledge on my honor that I will carry out my duties in the interest of all the people, to the best of my knowledge and conscience."



Article 24


Deputies and Senators may resign their seat by a declaration made in person at a meeting of the chamber of which they are member. Should serious circumstances prevent them from so doing, they shall submit their resignation in the manner provided for by statute.



Article 25


A Deputy or Senator’s mandate shall lapse:







a.
upon his refusal to take the oath of office or upon taking the oath with reservations,






b.
upon the expiration of the electoral term,






c.
when he resigns his seat,






d.
upon his loss of eligibility to hold office,






e.
for Deputies, upon the dissolution of the Assembly of Deputies,






f.
when an incompatibility of offices under Article 22 arises.





Article 26


Deputies and Senators shall perform their duties personally in accordance with their oath of office; in addition, they shall not be bound by anyone’s instructions.



Article 27




1. There shall be no legal recourse against Deputies or Senators for their votes in the Assembly of Deputies or Senate respectively, or in the bodies thereof.




2. Deputies and Senators may not be criminally prosecuted for speeches in the Assembly of Deputies or the Senate respectively, or in the bodies thereof. Deputies and Senators are subject only to the disciplinary authority of the chamber of which they are a member.




3. In respect of administrative offenses, Deputies and Senators are subject only to the disciplinary authority of the chamber of which they are member, unless a statute provides otherwise.




4. Deputies and Senators may not be criminally prosecuted except with the consent of the chamber of which they are a member. If a chamber withholds its consent, such criminal prosecution shall be suspended for the duration of the term [of the impugned Deputies or Senator].




5. Deputies and Senators may be arrested only if they are apprehended while committing a criminal act or immediately thereafter. The arresting authority must immediately announce such an arrest to the chairperson of the chamber of which the detainee is a member; if, within twenty-four hours of the arrest, the chairperson of the chamber does not give her consent to hand the detainee over to a court, the arresting authority is obliged to release him. At the very next meeting of that chamber, it shall make the definitive decision as to whether he may be prosecuted.



Article 28


Deputies and Senators have the right to refuse to give evidence as to facts about which they learned in connection with the performance of their duties, and this privilege continues in effect even after they cease to be a Deputy or Senator.



Article 29




1. The Assembly of Deputies elects and recalls its Chairperson and Vice-Chairpersons.




2. The Senate elects and recalls its Chairperson and Vice-Chairpersons.



Article 30




1. For investigations into matters of public interest, the Assembly of Deputies may create investigating commissions if at least one-fifth of the Deputies so propose.




2. The proceedings before commissions shall be governed by statute.



Article 31




1. Each chamber shall establish committees and commissions as its bodies.




2. The activities of committees and commissions shall be governed by statute.



Article 32


A Deputy or a Senator who is member of the government may not serve as the Chairperson or a Vice-Chairperson of the Assembly of Deputies or the Senate or as a member of a parliamentary committee, investigating commission, or commission.



Article 33




1. If the Assembly of Deputies is dissolved, the Senate shall be empowered to adopt legislative measures concerning matters which cannot be delayed and which would otherwise require the adoption of a statute.




2. The Senate is not authorized, however, to adopt legislative measures concerning the Constitution, the state budget, the final state accounting, an electoral law, or treaties under Article 10.




3. Only the government may submit proposals for such legislative measures to the Senate.




4. Legislative measures of the Senate shall be signed by the Chairperson of the Senate, the President of the Republic, and the Prime Minister; they shall be promulgated in the same manner as statutes.




5. Legislative measures of the Senate must be ratified by the Assembly of Deputies at its first meeting. Should the Assembly of Deputies not ratify them, they shall cease to be in force.



Article 34




1. The chambers shall hold standing sessions. The President of the Republic shall convene sessions of the Assembly of Deputies, so that they may be opened no later than thirty days after an election. If she fails to do so, the Assembly of Deputies shall convene on the thirtieth day after the elections.




2. Sessions of a chamber may be adjourned by resolution. The total number of days in a year for which a session may be adjourned shall not exceed one hundred and twenty.




3. While a session is adjourned, the Chairperson of the Assembly of Deputies or the Senate may summon their respective chambers to a meeting before the date designated therefor. They shall always do so should the President of the Republic, the government, or at least one-fifth of that chamber’s members so request.




4. Sessions of the Assembly of Deputies conclude upon the expiration of the electoral term or by its dissolution.



Article 35




1. The President of the Republic may dissolve the Assembly of Deputies if:







a.
the Assembly of Deputies does not adopt a resolution of confidence in a newly appointed government, the Prime Minister of which was appointed by the President of the Republic on the basis of a proposal of the Chairperson of the Assembly of Deputies;






b.
the Assembly of Deputies fails, within three months, to reach decision on a governmental bill with the consideration of which the government has joined the issue of confidence.






c.
a session of the Assembly of Deputies has been adjourned for longer period than is permissible.






d.
for a period of more than three months, the Assembly of Deputies has not formed a quorum, even though its session has not been adjourned and it has, during this period, been repeatedly summoned to a meeting.






2. The President of the Republic shall dissolve the Assembly of the Deputies if the Assembly of the Deputies proposes him so by resolution, which has been approved by the three-fifths majority of all Deputies.



Article 36


Sessions of the chambers shall be open to the public. The public may be excluded only under conditions provided for in a statute.



Article 37




1. The Chairperson of the Assembly of Deputies convenes joint meetings of the chambers.




2. Joint meetings of the chambers shall be conducted in accordance with the standing orders of the Assembly of Deputies.



Article 38




1. Members of the government have the right to attend the meetings of either chamber, their committees, or commissions. They shall be given the opportunity to speak whenever they request.




2. Members of the government are obliged to appear in person at a meeting of the Assembly of Deputies, if it so resolves. The same applies to meetings of committees, commissions, or investigating commissions, in which case, however, a member of the government may have a deputy or another member of the government appear in his stead if his personal participation has not been explicitly demanded.



Article 39




1. One-third of the members of each chamber constitutes a quorum.




2. Unless this Constitution provides otherwise, the concurrence of a simple majority of the Deputies or Senators present is required for the adoption of a resolution in either chamber.




3. The concurrence of an absolute majority of all Deputies and an absolute majority of all Senators is required for the adoption of a resolution declaring a state of war or a resolution granting assent to sending the armed forces of the Czech Republic outside the territory of the Czech Republic or the stationing of the armed forces of other states within the territory of the Czech Republic, as well as with the adoption of a resolution concerning the Czech Republic’s participation in the defensive systems of an international organization of which the Czech Republic is a member.




4. The concurrence of three-fifths of all Deputies and three-fifths of all Senators present is required for the adoption of a constitutional act or for giving assent to the ratification of treaties referred to in Article 10a para. 1.



Article 40


In order to adopt an electoral law, a law concerning the principles of dealings and relations of both chambers, both between themselves and externally, or a law enacting the standing orders for the Senate, both the Assembly of Deputies and the Senate must approve it.



Article 41




1. Bills shall be introduced in the Assembly of Deputies.




2. Bills may be introduced by Deputies, groups of Deputies, the Senate, the government, or representative bodies of higher self-governing regions.



Article 42




1. Bills on the state budget and the final state accounting shall be introduced by the government.




2. These bills shall be debated at a public meeting, and only the Assembly of Deputies may adopt resolutions concerning them.



Article 43




1. Parliament decides on the declaration of a state of war, if the Czech Republic is attacked, or if such is necessary for the fulfillment of its international treaty obligations on collective self-defense against aggression.




2. The Parliament decides on the Czech Republic’s participation in defensive systems of an international organization of which the Czech Republic is a member.




3. The Parliament gives its consent to







a.
the sending the armed forces of the Czech Republic outside the territory of the Czech Republic;






b.
the stationing of the armed forces of other states within the territory of the Czech Republic, unless such decisions are reserved to the government.






4. The government may decide to send the armed forces of the Czech Republic outside the territory of the Czech Republic and to allow the stationing of the armed forces of other states within the territory of the Czech Republic for period not exceeding 60 days, in matters concerning the







a.
the fulfillment of obligations pursuant to treaties on collective self-defense against aggression,






b.
participation in peace-keeping operations pursuant to the decision of an international organization of which the Czech Republic is a member, if the receiving state consents;






c.
participation in rescue operations in cases of natural catastrophe, industrial or ecological accidents.






5. The government may also decide:







a.
on the transfer of the armed forces of other states across the territory of the Czech Republic and on their overflight over the territory of the Czech Republic.






b.
on the participation of the armed forces of the Czech Republic in military exercises outside the territory of the Czech Republic and on the participation of the armed forces of other states in military exercises within the territory of the Czech Republic.






6. Without delay the government shall inform both chambers of Parliament concerning any decisions it makes pursuant to paras. 4 and 5. The Parliament may annul the government’s decisions; in order to annul such decisions of the government, the disapproving resolution of one of the chambers, adopted by an absolute majority of all its members, shall suffice.



Article 44




1. The government has the right to express its views on all bills.




2. If the government does not express its views on a bill within thirty days of the delivery thereof, it shall be presumed to have positive views.




3. The government is entitled to require that the Assembly of Deputies conclude debate on a government-sponsored bill within three months of its submission, provided that the government joins with it a request for vote of confidence.



Article 45


The Assembly of Deputies shall submit bills which it has approved to the Senate without undue delay.



Article 46




1. The Senate shall debate bills and take action on them within thirty days of their submission.




2. The Senate shall either adopt bills, reject them, return them to the Assembly of Deputies with proposed amendments, or declare its intention not to deal with them.




3. If the Senate does not declare its intention within the time period permitted by paragraph 1, it shall be deemed to have adopted a bill.



Article 47




1. If the Senate rejects a bill, the Assembly of Deputies shall vote on it again. The bill is adopted if it is approved by an absolute majority of all Deputies.




2. If the Senate returns a bill to the Assembly of Deputies with proposed amendments, the Assembly of Deputies shall vote on the version of the bill approved by the Senate. The bill is adopted by its resolution.




3. If the Assembly of Deputies does not approve the version of the bill adopted by the Senate, it shall vote again on the version it submitted to the Senate. The bill is adopted if it is approved by an absolute majority of all Deputies.




4. The Assembly of Deputies may not propose amendments in the course of debate on a bill that has been rejected or returned to it.



Article 48


If the Senate declares its intent not to deal with a bill, it shall be adopted by that declaration.



Article 49


The assent of both chambers of Parliament is required for the ratification of treaties:







a.
affecting the rights or duties of persons;






b.
of alliance, peace, or other political nature;






c.
by which the Czech Republic becomes member of an international organization;






d.
of general economic nature;






e.
concerning additional matters, the regulation of which is reserved to statute.





Article 50




1. With the exception of constitutional acts, the President of the Republic has the right to return adopted acts, with a statement of her reasons, within fifteen days of the day they were submitted to her.




2. The Assembly of Deputies shall vote again on returned acts. Proposed amendments are not permitted. If the Assembly of Deputies reaffirms its approval of the act by an absolute majority of all Deputies, the act shall be promulgated. Otherwise the act shall be deemed not to have been adopted.



Article 51


Statutes that have been adopted shall be signed by the Chairperson of the Assembly of Deputies, the President of the Republic, and the Prime Minister.



Article 52




1. In order for statute to be valid, it must be promulgated.




2. The manner in which statutes and treaties are to be promulgated shall be provided for by statute.



Article 53




1. Each Deputy has the right to interpellate the government or members of it concerning matters within their competence.




2. Interpellated members of the government shall respond to an interpellation within thirty days of its submission.



Chapter III. Executive Power



A. The President of the Republic



Article 54




1. The President of the Republic is the head of state.




2. The President of the Republic is elected directly in a national popular vote.




3. The President of the Republic shall not be responsible for the performance of his duties.



Article 55


The President of the Republic assumes her office upon taking the oath of office. The President of the Republic’s term of office lasts for five years and begins on the day she takes the oath of office.



Article 56




1. The election of President shall be held in the form of a secret ballot based on the universal, equal, and direct right to vote.




2. The candidate having received majority of valid votes from eligible voters is elected the President of the Republic. If there is not such a candidate, fourteen days after commencement of the first electoral round a second electoral round should be held, which the two most successful candidates in the first electoral round proceed onto. If the candidates [in the first round] receive equal number of votes, all candidates having received the highest number of votes from eligible voters shall proceed onto the second electoral round; and if there are not at least two such candidates, candidates having received the second highest number of votes from eligible voters [shall also proceed onto the second electoral round].




3. The candidate having received the highest number of votes from eligible voters in the second round of the election is elected the President of the Czech Republic. If there are more of such candidates, the President of the Republic is not elected, and a new election of President of the Republic shall be held within 10 days.




4. If the candidate who proceeded onto the second round of the election ceases to be eligible for office of the President of the Republic or if such candidate waives his right to stand as a candidate for the office of the President of the Republic, the candidate having received the subsequent highest number of votes from eligible voters in the first electoral round shall proceed onto the second round of the election. The second electoral round shall be held even if there is only one candidate who proceeds onto the second round.




5. Each citizen of the Czech Republic who has reached the age of 18 years is entitled to nominate a candidate provided that such a nomination is supported by a petition signed by at least 50.000 citizens of the Czech Republic who are eligible to vote for the President of the Republic. A candidate can [also] be nominated by at least twenty Deputies or by at least ten Senators.




6. Every citizen of the Czech Republic having reached the age of 18 has the right to vote.




7. Presidential election shall take place within the last sixty days of the office of the incumbent President, but not less than 30 days prior to the expiration of the term of the office of the incumbent President of the Republic. If the office of the President becomes vacant, the election of the President shall be held within ninety days.




8. The election of the President shall be announced by the President of the Senate ninety days prior to holding the election at the latest. If the office of the President becomes vacant, the President of the Senate shall announce the election of the President within ten days [from the moment when the office became vacant] and simultaneously within eighty days prior to holding such election.




9. If the office of the President of the Senate is vacant, the election of the President shall be announced by the Chairperson of the Chamber of Deputies of the Parliament.



Article 57




1. Any citizen eligible for election to the Senate may be elected President.




2. No person may be elected President more than twice in succession.



Article 58


Further conditions of the exercise of the right to vote in the election of the President as well as the details of the process of proposing the presidential candidates for the office of the President of the Republic, the announcement and implementation of the election, and the announcement of the outcome of the election, and the judicial review shall be provided in a statute.



Article 59




1. The Chairman of the Senate shall administer the oath of office to the President-elect at joint meeting of both chambers.




2. The President-elect shall take the following oath of office: "I pledge loyalty to the Czech Republic. I pledge to uphold its Constitution and laws. I pledge on my honor to carry out my duties in the interest of all the people, to the best of my knowledge and conscience."



Article 60


If the President-elect refuses to take the oath of office or takes it with reservations, he shall be deemed not to have been elected.



Article 61


The President of the Republic may resign her office by submitting her resignation to the Chairperson of the Senate.



Article 62


The President of the Republic:







a.
appoints and recalls the Prime Minister and other members of the government and accepts their resignations, recalls the government and accepts its resignation;






b.
convenes sessions of the Assembly of Deputies;






c.
may dissolve the Assembly of Deputies;






d.
shall entrust the government whose resignation he has accepted, or which he has recalled, with the temporary performance of its duties until new government is appointed;






e.
shall appoint Justices of the Constitutional Court, its Chairperson and Vice-Chairpersons;






f.
shall appoint from among judges the Chairperson and Vice-Chairpersons of the Supreme Court;






g.
may grant pardons or commute sentences imposed by courts and order that a criminal record be expunged;






h.
has the right to return to Parliament acts it has adopted, with the exception of constitutional acts;






i.
shall sign statutes;






j.
shall appoint the President and Vice-President of the Supreme Auditing Office;






k.
shall appoint members of the Banking Council of the Czech National Bank.





Article 63




1. In addition, the President of the Republic:







a.
represents the state externally;






b.
negotiates and ratifies international treaties; she may delegate the negotiation of international treaties to the government or, with its consent, to individual members thereof;






c.
is the supreme commander of the armed forces;






d.
receives heads of diplomatic missions;






e.
accredits and recalls heads of diplomatic missions;






f.
calls elections to the Assembly of Deputies and the Senate;






g.
commissions and promotes generals;






h.
may grant and award state honors, unless she has empowered some other body to do so;






i.
appoints judges;






j.
orders that a criminal proceeding shall not be instituted or, if it has [already] been instituted, that it shall be discontinued;






k.
has the right to issue amnesties.






2. The President of the Republic also possesses powers which are not explicitly enumerated in constitutional acts if a statute so provides.




3. In order to be valid, decisions of the President of the Republic issued pursuant to paragraphs 1 and 2 require the countersignature of the Prime Minister or a member of the government designated by him.




4. The government is responsible for the decisions of the President of the Republic that require the countersignature of the Prime Minister or a member of the government designated by him.



Article 64




1. The President of the Republic has the right to take part in the meetings of both chambers of Parliament, as well as those of their committees and commissions. He shall be given the opportunity to speak whenever he requests.




2. The President of the Republic has the right to take part in the meetings of the government, to request reports from the government or its members, and to discuss with the government or its members issues that fall within their competence.



Article 65




1. While in the office, the President of the Republic may not be taken into detention, criminally prosecuted, and prosecuted for misdemeanors or other administrative offense.




2. The Senate may with the consent of the Chamber of Deputies lodge a constitutional motion against the President of the Republic for a high treason, a gross violation of the Constitution or other component of the constitutional order to the Constitutional Court; by treason it is meant any conduct of the President of the Republic directed against the sovereignty and integrity of the Republic as well as against the democratic order. Upon the constitutional motion the Constitutional Court may hold that the President loses the office of President and the eligibility for holding it in future.




3. For the Senate to accept the proposal for constitutional motion the consent of a three-fifths majority of the present senators is required. For the Assembly of Deputies to consent to the filing of constitutional motion a three-fifths majority of all deputies is required: if the Assembly of Deputies fails to grant the consent within three months from the day when the Senate requests the consent, the consent shall be deemed withheld.



Article 66


If the office of the Presidency becomes vacant and before a new President of the Republic has been elected or has taken the oath of office, likewise if the President of the Republic is, for serious reasons, incapable of performing his duties, and if the Assembly of Deputies and the Senate adopt a resolution to this effect, the performance of the presidential duties under Article 63 paragraph 1, letters a) to e) and h) to k), and Article 63, paragraph 2 shall devolve upon the Prime Minister. In any period in which the Prime Minister is performing the above-specified presidential duties, the performance of the duties under Article 62 letters a) to e) and k) and further Article 63 paragraph 1 letter f), if the announcement of the election for the Senate is concerned shall devolve upon the Chairperson of the Assembly of Deputies; if the office of the Presidency becomes vacant during a period in which the Assembly of Deputies is dissolved, the performance of these functions shall devolve upon the Chairperson of the Senate, who is also in charge of the office of the Presidency at the time when the Prime Minister is in charge of the designated functions of the President of the Republic pursuant to Article 63 paragraph 1 letter f), if the announcement of the election for the Chamber of Deputies of the Parliament is concerned.



B. The Government



Article 67




1. The government is the highest body of executive power.




2. The government consists of the Prime Minister, deputy prime ministers, and ministers.



Article 68




1. The government is responsible to the Assembly of Deputies.




2. The President of the Republic shall appoint the Prime Minister and, on the basis of her proposal, the other members of the government and entrust them with the management of the ministries or other offices.




3. Within thirty days of its appointment, the government shall go before the Assembly of Deputies and ask it for a vote of confidence.




4. If the newly appointed government does not receive a vote of confidence from the Assembly of Deputies, the process in paragraphs 2 and 3 shall be repeated. If the government appointed on this second attempt does not receive vote of confidence from the Assembly of Deputies either, the President of the Republic shall appoint the Prime Minister on the basis of a proposal by the Chairperson of the Assembly of Deputies.




5. In other cases, on the basis of the Prime Minister’s proposal, the President of the Republic shall appoint and recall other members of the government and entrust them with the management of the ministries or other offices.



Article 69




1. The President of the Republic shall administer the oath of office to the members of the government.




2. The members of the government shall take the following oath of office: "I pledge loyalty to the Czech Republic. I pledge that I will uphold its Constitution and laws and bring them to life. I pledge on my honor that I will conscientiously carry out my duties and not abuse my position."



Article 70


Members of the government may not engage in activities which are by their nature incompatible with the performance of minister’s duties. Detailed provisions shall be set down in a statute.



Article 71


The government may submit to the Assembly of Deputies a request for vote of confidence.



Article 72




1. The Assembly of Deputies may adopt a resolution of no confidence in the government.




2. The Assembly of Deputies may debate a proposed resolution of no confidence in the government only if it has been submitted in writing by at least fifty Deputies. To adopt the resolution, an absolute majority of all Deputies must give their consent.



Article 73




1. The Prime Minister submits his resignation to the President of the Republic. Other members of the government submit their resignations to the President of the Republic through the Prime Minister.




2. The government shall submit its resignation if the Assembly of Deputies rejects its request for a vote of confidence, or if it adopts a resolution of no confidence. The government shall always submit its resignation after the constituent meeting of newly elected Assembly of Deputies.




3. If the government submits its resignation in accordance with paragraph 2, the President of the Republic shall accept it.



Article 74


The President of the Republic shall recall members of the government if the Prime Minister so proposes.



Article 75


The President of the Republic shall recall a government that has not submitted its resignation, even though it was obliged to do so.



Article 76




1. The government shall make decisions as a body.




2. In order for the government to adopt resolution, the consent of an absolute majority of all its members is necessary.



Article 77




1. The Prime Minister shall organize the government’s activities, preside over its meetings, act in its name, and perform other duties entrusted to him by this Constitution or by other laws.




2. A Deputy Prime Minister or another member of the government so commissioned may act in place of the Prime Minister.



Article 78


In order to implement statutes, and while remaining within the bounds thereof, the government is authorized to issue orders. Such orders shall be signed by the Prime Minister and the competent member of the government.



Article 79




1. The ministries and other administrative offices may be established, and their powers provided for, only by statute.




2. The legal relations of state employees within the ministries and other administrative offices shall be laid down in a statute.




3. If they are so empowered by statute, the ministries, other administrative offices, and bodies of territorial self-governing units may issue regulations on the basis of and within the bounds of that statute.



Article 80




1. The State Attorney’s office shall issue and argue public indictments in criminal proceedings; it shall perform other functions as well if a statute so provides.




2. The status and powers of the State Attorney’s Office shall be provided for by statute.



Chapter IV. Judicial Power



Article 81


The judicial power shall be exercised in the name of the Republic by independent courts.



Article 82




1. Judges shall be independent in the performance of their duties. Nobody may threaten their impartiality.




2. Judges may not be removed or transferred to another court against their will; exceptions resulting especially from disciplinary responsibility shall be laid down in a statute.




3. The office of judge is incompatible with that of the President of the Republic, a Member of Parliament, as well as with any other function in public administration; a statute shall specify which further activities are incompatible with the discharge of judicial duties.



A. The Constitutional Court



Article 83


The Constitutional Court is the judicial body responsible for the protection of constitutionality.



Article 84




1. The Constitutional Court shall be composed of fifteen Justices appointed for a period of ten years.




2. The Justices of the Constitutional Court shall be appointed by the President of the Republic with the consent of the Senate.




3. Any citizen who has a character beyond reproach, is eligible for election to the Senate, has a university legal education, and has been active in the legal profession a minimum of ten years, may be appointed a Justice of the Constitutional Court.



Article 85




1. Justice of the Constitutional Court assumes her duties upon taking the oath of office administered by the President of the Republic.




2. Justice of the Constitutional Court shall take the following oath of office: "I pledge upon my honor and conscience that I will protect the inviolability of natural human rights and of the rights of citizens, adhere to constitutional acts, and make decisions according to my best convictions, independently and impartially."




3. Should a Justice refuse to take the oath of office or should he take it with reservations, he shall be deemed not to have been appointed.



Article 86




1. A Justice of the Constitutional Court may be criminally prosecuted only with the consent of the Senate. If the Senate withholds its consent, such criminal prosecution shall be suspended for the duration of the term of a Constitutional Court Justice.




2. A Justice of the Constitutional Court may be arrested only if he has been apprehended while committing a criminal act or immediately thereafter. The arresting authority must immediately inform the Chairperson of the Senate of the arrest; if, within twenty-four hours of the arrest, the Chairperson of the Senate does not give her consent to hand the detained Justice over to a court, the arresting authority is obliged to release him. At the very next meeting of the Senate, it shall make the definitive decision as to whether he may be criminally prosecuted.




3. A Justice of the Constitutional Court has the right to refuse to give evidence as to facts about which she learned in connection with the performance of her duties, and this privilege continues in effect even after she has ceased to be a Justice of the Constitutional Court.



Article 87




1. The Constitutional Court has jurisdiction:







a.
to annul statutes or individual provisions thereof if they are in conflicts with the constitutional order;






b.
to annul other legal enactments or individual provisions thereof if they are in conflict with the constitutional order, a statute;






c.
over constitutional complaints by the representative body of a self-governing region against an unlawful encroachment by the state;






d.
over constitutional complaints against final decisions or other encroachments by public authorities infringing constitutionally guaranteed fundamental rights and basic freedoms;






e.
over remedial actions from decisions concerning the certification of the election of a Deputy or Senator;






f.
to resolve doubts concerning a Deputy or Senator’s loss of eligibility to hold office or the incompatibility under Article 25 of some other position or activity with holding the office of Deputy or Senator;






g.
over a constitutional charge brought by the Senate against the President of the Republic pursuant to Article 65, paragraph 2;






h.
to decide on a petition by the President of the Republic seeking the revocation of a joint resolution of the Assembly of Deputies and the Senate pursuant to Article 66;






i.
to decide on the measures necessary to implement a decision of an international tribunal which is binding on the Czech Republic, in the event that it cannot be otherwise implemented;






j.
to determine whether a decision to dissolve a political party or other decisions relating to the activities of a political party is in conformity with constitutional acts or other laws;






k.
to decide jurisdictional disputes between state bodies and bodies of self-governing regions, unless that power is given by statute to another body.






2. Prior to the ratification of treaty under Article 10a or Article 49, the Constitutional Court shall further have jurisdiction to decide concerning the treaty’s conformity with the constitutional order. A treaty may not be ratified prior to the Constitutional Court giving judgment.




3. A statute may provide that, in place of the Constitutional Court, the Supreme Administrative Court shall have jurisdiction:







a.
to annul legal enactments other than statutes or individual provisions thereof if they are inconsistent with statute;






b.
to decide jurisdictional disputes between state bodies and bodies of self-governing regions, unless that power is given by statute to another body.





Article 88




1. A statute shall specify who shall be entitled to submit a petition instituting a proceeding before the Constitutional Court, and under what conditions, and shall lay down other rules for proceedings before the Constitutional Court.




2. In making their decisions, the Justices of the Constitutional Court are bound only by the constitutional order and the statute under paragraph 1.



Article 89




1. Decisions of the Constitutional Court are enforceable as soon as they are announced in the manner provided for by statute, unless the Constitutional Court decides otherwise concerning enforcement.




2. Enforceable decisions of the Constitutional Court are binding on all authorities and persons.




3. Decisions of the Constitutional Court which declare, pursuant to Article 87 paragraph 2, that a treaty is not in conformity with the constitutional order, are an obstacle to the ratification of the treaty until such time as they are brought into conformity with each other.



B. Courts



Article 90


Courts are called upon above all to provide protection of rights in the legally prescribed manner. Only a court may decide upon guilt and determine the punishment for criminal offense.



Article 91




1. The court system comprises the Supreme Court, the Supreme Administrative Court, superior, regional, and district courts. They may be given a different denomination by statute.




2. The jurisdiction and organization of the courts shall be provided for by statute.



Article 92


The Supreme Court is the highest judicial body in matters that fall within the jurisdiction of courts, with the exception of matters that come under the jurisdiction of the Constitutional Court or the Supreme Administrative Court.



Article 93




1. Judges are appointed to their office for an unlimited term by the President of the Republic. They assume their duties upon taking the oath of office.




2. Any citizen who has a character beyond reproach and a university legal education may be appointed a judge. Further qualifications and procedures shall be provided for by statute.



Article 94




1. A statute shall specify which cases shall be heard by a panel of judges, as well as the composition thereof. All other cases shall be heard by individual judges.




2. A statute may specify in which matters and in what manner other citizens shall participate alongside judges in court’s decision-making.



Article 95




1. In making their decisions, judges are bound by statutes and treaties which form a part of the legal order; they are authorized to judge whether enactments other than statutes are in conformity with statutes or with such treaties.




2. Should a court come to the conclusion that a statute which should be applied in the resolution of matter is in conflict with the constitutional order, it shall submit the matter to the Constitutional Court.



Article 96




1. All parties to a proceeding have equal rights before the court.




2. Proceedings before courts shall be oral and public; exceptions to this principle shall be provided for by statute. Judgments shall always be pronounced publicly.



Chapter V. The Supreme Auditing Office



Article 97




1. The Supreme Auditing Office shall be an independent body. It shall perform audits on the management of state property and the implementation of the state budget.




2. The President of the Republic appoints the President and Vice-President of the Supreme Auditing Office based on the nomination of the Assembly of Deputies.




3. The legal status, powers, and organizational structure of the Office, as well as more detailed provisions, shall be set down in a statute.



Chapter VI. The Czech National Bank



Article 98




1. The Czech National Bank shall be the state central bank. Its primary purpose shall be to maintain price stability; interventions into its affairs shall be permissible only on the basis of statute.




2. The Bank’s status and powers, as well as more detailed provisions, shall be set down in a statute.



Chapter VII. Territorial Self-Government



Article 99


The Czech Republic is subdivided into municipalities, which are the basic territorial self-governing units, and into regions, which are the higher territorial self-governing units.



Article 100




1. Territorial self-governing units are territorial communities of citizens with the right to self-government. A statute shall specify the cases when they shall be administrative districts.




2. Municipalities shall always form part of a higher self-governing region.




3. Higher self-governing regions may be created or dissolved only by a constitutional act.



Article 101




1. Municipalities shall be independently administered by their representative body.




2. Higher self-governing regions shall be independently administered by their representative body.




3. Territorial self-governing units are public law corporations which may own property and manage their affairs on the basis of their own budget.




4. The state may intervene in the affairs of territorial self-governing units only if such is required for the protection of law and only in the manner provided for by statute.



Article 102




1. Members of representative bodies shall be elected by secret ballot on the basis of a universal, equal, and direct right to vote.




2. Representative bodies shall have a four-year electoral term. The circumstances under which new elections for representative bodies shall be called prior to the expiration of an electoral term shall be designated by statute.



Article 103


[Repealed]



Article 104




1. The powers of representative bodies shall be provided for only by statute.




2. Representative bodies of municipalities shall have jurisdiction in matters of self-government, to the extent such matters are not entrusted by statute to the representative bodies of higher self-governing regions.




3. Representative bodies may, within the limits of their jurisdiction, issue generally binding ordinances.



Article 105


The exercise of state administration may be delegated to self-governing bodies only if such is provided for by statute.



Chapter VIII. Transitional And Final Provisions



Article 106




1. On the day this Constitution enters into force, the Czech National Council shall become the Assembly of Deputies, the electoral term of which shall conclude on the sixth of June 1996.




2. Until such time as the Senate is elected in accordance with this Constitution, the Senate’s duties shall be carried out by the Provisional Senate. The Provisional Senate shall be established in the manner provided for by a constitutional act. Until that act enters into force, the Assembly of Deputies shall perform the duties of the Senate.




3. So long as it is performing the duties of the Senate pursuant to paragraph 2, the Assembly of Deputies may not be dissolved.




4. Until statutes enacting the standing orders for both chambers are adopted, each chamber shall proceed in accordance with the standing orders of the Czech National Council.



Article 107




1. The statute on elections to the Senate shall indicate, for the first Senate election, the manner of determining which third of those Senators shall have a term of office lasting two years and which third of those Senators shall have a term of office lasting four years.




2. The President of the Republic shall convene the session of the Senate so that it opens no later than thirty days after the election; if he does not do so, the Senate shall convene thirty days after the election.



Article 108


The government of the Czech Republic, appointed after the elections in 1992 and performing its duties on the day this Constitution enters into force, is deemed to be a government appointed pursuant to this Constitution.



Article 109


Until such time as the State Attorney’s Office is established, its duties shall be performed by the Office of the Procuracy of the Czech Republic.



Article 110


Until the thirty-first of December 1993, military courts shall also form a system of courts.



Article 111


Judges of all courts of the Czech Republic holding office on the day this Constitution enters into force are deemed to be judges appointed pursuant to the Constitution of the Czech Republic.



Article 112




1. The constitutional order of the Czech Republic is made up of this Constitution, the Charter of Fundamental Rights and Basic Freedoms, constitutional acts adopted pursuant to this Constitution, and those constitutional acts of the National Assembly of the Czechoslovak Republic, the Federal Assembly of the Czechoslovak Socialist Republic, and the Czech National Council defining the state borders of the Czech Republic, as well as constitutional acts of the Czech National Council adopted after the sixth of June 1992.




2. The Constitution hitherto in force, the Constitutional Act concerning the Czechoslovak Federation, constitutional acts which amended and supplemented them, and Constitutional Act of the Czech National Council No. 67/1990 Sb., on the State Symbols of the Czech Republic, are hereby repealed.




3. Other constitutional acts in force in the territory of the Czech Republic on the day this Constitution comes into effect shall be of a force equal to a statute.



Article 113


This Constitution shall enter into force on the first of January 1993.



Appendix A. Constitutional Act No. 347/1997 Sb. of December 1997 on the Creation of Higher Territorial Self-Governing Units and on Amendments to Constitutional Act of the Czech National Council, No. 1/1993 Sb., the Constitution of the Czech Republic


Parliament has enacted this Constitutional Act of the Czech Republic:



Part 1



Article 1


The following higher territorial self-governing units shall be created in the Czech Republic:


[Translator’s note: the names, capitols, and territorial delimitation of the 14 higher territorial self-governing units have been omitted from this translation.]



Article 2


The borders of the higher territorial self-governing units may be changed only by statute.



Article 3




1. The territory of the capitol city of Prague is understood to mean its territory as defined on the day this Constitutional Act comes into effect.




2. The territories of districts is understood to mean their territories as defined on the day this Constitutional Act comes into effect.



Part 2



Article 4


The Constitutional Act of the Czech National Council, No. 1/1993 Sb., the Constitution of the Czech Republic, is amended as follows:




1. ARTICLE 99 shall read: “Article 99. The Czech Republic is subdivided into municipalities, which are the basic territorial self-governing units, and into regions, which are the higher territorial self-governing units.”




2. ARTICLE 103 is repealed.



Part 3



Article 5


This Constitutional Act comes into effect on 1 January 2000.



Appendix B. Constitutional Act of 22 April 1998 No. 110/1998 Sb., on the Security of the Czech Republic


Parliament has enacted this Constitutional Act of the Czech Republic:



A. Basic Provisions



Article 1


It is the State’s basic duty to ensure the Czech Republic’s sovereignty and territorial integrity, the protection of its democratic foundations, and the protection of lives, health and property.



Article 2




1. If the Czech Republic’s sovereignty, territorial integrity, or democratic foundations are directly threatened, or if its internal order and security, lives, health or property are to a significant extent directly threatened, or if such is necessary to meet its international obligations on collective self-defense, a state of emergency, condition of threat to the State, or state of war may, in accordance with the intensity, territorial extent and character of the situation, be declared.




2. A state of emergency or condition of threat to the State is declared either in a restricted area or for the entire territory of the State; a state of war is declared for the entire territory of the State.



Article 3




1. The Czech Republic’s security is to be ensured by the armed forces, the armed security corps, rescue corps, and accident services.




2. State bodies, bodies of self-governing territorial units, and natural and legal persons are obliged to participate in safeguarding the Czech Republic’s security. The extent of this obligation, as well as further details, shall be provided for by statute.



Article 4




1. The armed forces shall be supplemented on the basis of the military service obligation.




2. The extent of the military service obligation, the duties of the armed forces, of the armed security corps, of the rescue corps and accident services, their organizations, preparation, and supplementation, and the legal relations of their members shall be laid down by statute in such a way as to ensure civilian control of the armed forces.



B. State of Emergency



Article 5




1. The government may declare a state of emergency in cases of natural catastrophe, ecological or industrial accident, or other danger which to a significant extent threatens life, health, or property or domestic order or security.




2. A state of emergency may not be declared on grounds of a strike held for the protection of rights or of legitimate economic and social interests.




3. If delay would present a danger, the Prime Minister may declare a state of emergency. Within 24 hours of the announcement thereof, the government shall either ratify or annul his decision.




4. The government shall inform the Assembly of Deputies without unnecessary delay that it has declared a state of emergency, which the Assembly of Deputies may annul.



Article 6




1. A state of emergency may be declared only for the stated reasons, for a fixed period, and in relation to a designated territorial area. Concurrently with its declaration of the state of emergency, the government must specify which rights prescribed in individual statutes shall, in conformity with the Charter of Fundamental Rights and Basic Freedoms, be restricted, and to what extent, and which duties shall be imposed, and to what extent. Detailed provisions shall be laid down by statute.




2. A state of emergency may be declared for a period of no more than 30 days. The stated period may be extended only with the prior consent of the Assembly of Deputies.




3. A state of emergency ends upon the expiry of the period for which it was declared, unless the government or the Assembly of Deputies decides to annul it prior to the expiry of that period.



C. Condition of Threat to the State



Article 7




1. If the State’s sovereignty, territorial integrity, or democratic foundations are directly threatened, the Parliament may, on the government’s proposal, declare a condition of threat to the state.




2. The assent of an absolute majority of all Deputies and the assent of an absolute majority of all Senators are required for the adoption of a declaration of a condition of threat to the state.



D. Abbreviated Debate on Legislative Bills



Article 8




1. For the duration of a period of a condition of threat to the State or of a state of war, the government may request that the Parliament deal with government bills in shortened debate.




2. The Assembly of Deputies shall adopt a resolution on such bills within 72 hours of their submission and the Senate within 24 hours of their transmittal by the Assembly of Deputies. If the Senate has not given its view within that period, then the bill has been deemed to be adopted.




3. For the duration of a period of a condition of threat to the State or of a state of war, the President of the Republic does not have the right to return statutes adopted in shortened debate.




4. The government may not submit for shortened debate a bill on a constitutional act.



E. The State Security Council



Article 9




1. The State Security Council is made up of the Prime Minister, as well as other members of the government pursuant to the decision of the government.




2. To the extent of its commission as designated for it by the government, the State Security Council shall prepare for the government proposals for measures to safeguard the Czech Republic’s security.




3. The President of the Republic has the right to participate in meetings of the State Security Council, request reports of it or of its members, and to discuss with it or its members issues that fall within its decision-making competence.



F. The Prolongation of Electoral Terms



Article 10


If during a period of a state of emergency, a condition of threat to the State, or a state of war, the conditions in the Czech Republic do not permit the holding of elections by the deadline prescribed for regular electoral terms, the deadline may be extended by statute, however for no longer than six months.



G. Common Provisions



Article 11


During a period when the Assembly of Deputies is dissolved, the Senate shall be competent:







a.
to decide on the extension or termination of a state of emergency, to declare a condition of threat to the State or a state of war, and to decide on the Czech Republic’s participation in defensive systems of international organizations of which the Czech Republic is a member;






b.
give consent to sending the armed forces of the Czech Republic outside the territory of the Czech Republic or to the stationing of the armed forces of other states within the territory of the Czech Republic, unless such decisions are reserved to the government.





Article 12


A decision to declare state of emergency, a condition of threat to the State, or a state of war shall be made public by means of the mass media and shall be promulgated just like a statute. It enters into effect at the moment provided for in the decision.



H. Concluding Provisions



Article 13


This Constitutional Act comes into effect on the day of its promulgation.



Appendix C. Constitutional Act of 14 November 2002 No. 515/2002 Sb., concerning the Referendum on the Czech Republic’s Accession to the European Union and Amendments to Constitutional Act No. 1/1993 Sb., the Constitution of the Czech Republic, as amended by subsequent constitutional acts


Parliament has enacted this Constitutional Act of the Czech Republic:



Part 1. Referendum on the Czech Republic’s Accession to the European Union



A. General Provision



Article 1




1. The decision on the Czech Republic’s accession to the European Union may be made solely by referendum.




2. The referendum question shall read: "Do you agree with the Czech Republic becoming, pursuant to the Treaty of Accession of the Czech Republic to the European Union, a Member State of the European "Union?"




3. Every citizen of the Czech Republic who has attained the age of 18 shall have the right to vote in the referendum.




4. The President of the Republic shall call the referendum and announce the results of the referendum in a manner analogous to that in which he promulgates statutes.


Should the referendum take place in the final six months of the electoral term of the of the Assembly of Deputies or of the term of office of the representative bodies of territorial self- governing units, the President of the Republic shall call it so that it shall be held together with the elections to the Assembly of Deputies or to the representative bodies of territorial self-governing units.



Article 2


The President of the Republic shall call the referendum within 30 days of the day on which the Treaty of Accession of the Czech Republic to the European Union is signed so that it can take place in the period beginning on the thirtieth day following the calling of the referendum and ending on the sixtieth day following.



B. Repeated Referendum



Article 3




1. If the Czech Republic’s accession to the European Union is not approved in the referendum held pursuant to Art. 2, a petition proposing the calling of a referendum on the same matter may be submitted by the government, jointly by at least two-fifths of the Deputies, or jointly by at least two-fifths of the Senators.




2. A petition proposing the calling of a referendum shall be submitted to the President of the Republic.




3. The referendum can be called no sooner than two years after the Czech Republic’s accession to the European Union was not approved in the preceding referendum.



Article 4


If the conditions for the calling of referendum are met, the President of the Republic shall call it within 30 days of the day the petition proposing it be called is submitted, so that it may take place at the latest by the 90th day following the submission of that petition, otherwise she shall make the decision within the same period declining to call a referendum.



C. The Referendum Results



Article 5




1. The Czech Republic’s accession to the European Union shall be approved in the referendum if an absolute majority of those voting answer the referendum question in the affirmative.




2. The announcement of the results of a referendum in which the Czech Republic’s accession to the European Union is approved shall substitute for the Parliament’s assent to the ratification of the Treaty of Accession of the Czech Republic to the European Union.



Article 6


Further conditions on the exercise of the right to vote in the referendum, as well as the detailed provisions concerning the proposal, voting, the holding of the referendum, and the announcement of its results shall be regulated in a statute. In order for that statute to be adopted, both the Assembly of Deputies and the Senate must approve it.



Part 2. Amendments to Constitutional Act No. 1/1993 Sb., the Constitution of the Czech Republic, as amended by subsequent constitutional acts



Article 7


Constitutional Act No. 1/1993 Sb., the Constitution of the Czech Republic, as amended by Constitutional Act No. 347/1997 Sb., Constitutional Act No. 300/2000 Sb., Constitutional Act No. 395/2001 Sb., and Constitutional Act No. 448/2001 Sb., shall be amended as follows:


[See the Constitution of the Czech Republic where these amendments are incorporated.]



Part 3. Entry Into Effect



Article 8


This Constitutional Act shall enter into effect on 1 March 2003.



CHARTER OF FUNDAMENTAL RIGHTS AND BASIC FREEDOMS


The Federal Assembly,


on the basis of the proposals of the Czech National Council and the Slovak National Council, Recognizing the inviolability of the natural rights of man, the rights of citizens, and the sovereignty of the law, Proceeding from the universally-shared values of humanity and from our nations' traditions of democracy and self-government,


Mindful of the bitter experience of periods when human rights and fundamental freedoms were suppressed in our homeland, Placing hope in the common endeavors of all free nations to safeguard these rights, Ensuing from the Czech and Slovak nations' right to self-determination, Recalling its share of responsibility towards future generations for the fate of all life on Earth, and Expressing the resolve that the Czech and Slovak Federal Republic should join in dignity the ranks of countries cherishing these values,


Has enacted this Charter of Fundamental Rights and Basic Freedoms:



CHAPTER 1. GENERAL PROVISIONS



Article 1


All people are free, have equal dignity, and enjoy equality of rights. Their fundamental rights and basic freedoms are inherent, inalienable, non-prescriptible, and not subject to repeal.



Article 2




1. Democratic values constitute the foundation of the state, so that it may not be bound either by an exclusive ideology or by a particular religious faith.




2. State authority may be asserted only in cases and within the bounds provided for by law and only in the manner prescribed by law.




3. Everyone may do that which is not prohibited by law; and nobody may be compelled to do that which is not imposed upon her by law.



Article 3




1. Everyone is guaranteed the enjoyment of her fundamental rights and basic freedoms without regard to gender, race, color of skin, language, faith and religion, political or other conviction, national or social origin, membership in a national or ethnic minority, property, birth, or other status.




2. Everybody has the right freely to choose his nationality. It is prohibited to influence this choice in any way, just as is any form of pressure aimed at suppressing a person's national identity.




3. Nobody may be caused detriment to her rights merely for asserting her fundamental rights and basic freedoms.



Article 4




1. Duties may be imposed upon persons only on the basis of and within the bounds of law, and only while respecting the fundamental rights and basic freedoms of the individual.




2. Limitations may be placed upon the fundamental rights and basic freedoms only by law and under the conditions prescribed in this Charter of Fundamental Rights and Basic Freedoms (hereinafter "Charter").




3. Any statutory limitation upon the fundamental rights and basic freedoms must apply in the same way to all cases which meet the specified conditions.




4. In employing the provisions concerning limitations upon the fundamental rights and basic freedoms, the essence and significance of these rights and freedoms must be preserved. Such limitations are not to be misused for purposes other than those for which they were laid down.



CHAPTER 2. HUMAN RIGHTS AND FUNDAMENTAL FREEDOMS



DIVISION 1. FUNDAMENTAL HUMAN RIGHTS AND FREEDOMS



Article 5


Everyone has the capacity to possess rights.



Article 6




1. Everyone has the right to life. Human life is worthy of protection even before birth.




2. Nobody may be deprived of his life.




3. The death penalty is prohibited.




4. Deprivation of life is not inflicted in contravention of this Article if it occurs in connection with conduct which is not criminal under the law.



Article 7




1. The inviolability of the person and of her private life is guaranteed. They may be limited only in cases provided for by law.




2. No one may be subjected to torture or to cruel, inhuman, or degrading treatment or punishment.



Article 8




1. Personal liberty is guaranteed.




2. No one may be prosecuted or deprived of her liberty except on the grounds and in the manner specified by law. No one may be deprived of her liberty merely on the grounds of inability to fulfill a contractual obligation.




3. A person accused of or suspected of having committed a criminal act may be detained only in cases specified by law. A person who is detained shall promptly be informed of the grounds for the detention, questioned, and within [twenty-four] hours at the latest, either released or turned over to a court. A judge must question the detained person and decide, within twenty-four hours of receiving him, whether the person shall be placed in custody or released.




4. A person accused of a criminal act may be arrested only on the basis of a warrant issued by a judge in writing and stating the reasons for the arrest. The arrested person shall be turned over to a court within twenty-four hours. A judge shall question the arrested person and decide, within twenty-four hours, whether the person shall be placed or released.




5. A person may be placed in custody only on the grounds and for the length of time laid down in a law, and only on the basis of a judicial decision.




6. The law shall specify the cases in which a person may be committed to or kept in a medical institution without her consent. A court must be notified within twenty-four hours that such a measure has been taken, and it shall decide within seven days whether the placement was proper.



Article 9




1. No one may be subjected to forced labor or service.




2. The provision of paragraph 1 shall not apply to:







a.
labor imposed in accordance with law upon persons serving a prison sentence or upon persons serving other penalties that take the place of the penalty of imprisonment,






b.
military service or some other service provided for by law in place of compulsory military service,






c.
service required on the basis of law in the event of natural disasters, accidents, or other danger threatening human life, health, or property of significant value,






d.
conduct imposed by law for the protection of life, health, or the rights of others.





Article 10




1. Everyone has the right to demand that his human dignity, personal honor, and good reputation be respected, and that his name be protected.




2. Everyone has the right to be protected from any unauthorized intrusion into her private and family life.




3. Everyone has the right to be protected from the unauthorized gathering, public revelation, or other misuse of his personal data.



Article 11




1. Everyone has the right to own property. Each owner's property right shall have the same content and enjoy the same protection. Inheritance is guaranteed.




2. The law shall designate that property necessary for securing the needs of the entire society, the development of the national economy, and the public welfare, which may be owned exclusively by the state, a municipality, or by designated legal persons; the law may also provide that certain items of property may be owned exclusively by citizens or legal persons with their headquarters in the Czech and Slovak Federal Republic.




3. Ownership entails obligations. It may not be misused to the detriment of the rights of others or in conflict with legally protected public interests. Property rights may not be exercised so as to harm human health, nature, or the environment beyond the limits laid down by law.




4. Expropriation or some other mandatory limitation upon property rights is permitted in the public interest, on the basis of law, and for compensation.




5. Taxes and fees shall be levied only pursuant to law.



Article 12




1. A person's dwelling is inviolable. It may not be entered without the permission of the person living there.




2. A dwelling may be searched only for the purposes of a criminal proceeding on the basis of a search warrant issued by a judge in writing and giving the reasons therefor. The manner in which a dwelling may be searched shall be set down in a law.




3. Other encroachments upon the inviolability of a dwelling may be permitted by law only if such is necessary in a democratic society for the protection of the life or health of individuals, for the protection of the rights and freedoms of others, or in order to avert a serious threat to public security and order. If a dwelling is also used for a business enterprise of for carrying on other economic activities, the law may also permit such an encroachment if it is necessary to fulfill the duties of public administration.



Article 13


No one may violate the confidentiality of letters or other papers or records, whether privately kept or sent by post or by some other means, except in the cases and in the manner designated by law. The confidentiality of communications sent by telephone, telegraph, or by other similar devices is guaranteed in the same way.



Article 14




1. The liberty of movement and the freedom of the choice of residence is guaranteed.




2. Everyone who is legitimately staying within the territory of the Czech and Slovak Federal Republic has the right freely to leave it.




3. These freedoms may be limited by law if such is unavoidable for the security of the state, the maintenance of public order, the protection of the rights and freedoms of others or, in demarcated areas, for the purpose of protecting nature.




4. Every citizen is free to enter the territory of the Czech and Slovak Federal Republic. No citizen may be forced to leave his homeland.




5. An alien may be expelled only in cases specified by the law.



Article 15




1. The freedom of thought, conscience, and religious conviction is guaranteed. Everyone has the right to change her religion or faith or to be non-denominational.




2. The freedom of scholarly research and of artistic creation is guaranteed.




3. No one may be compelled to perform military service if such is contrary to his conscience or religious conviction. Detailed provisions shall be laid down in a law.



Article 16




1. Everyone has the right freely to manifest her religion or faith, either alone or in community with others, in private or public, through worship, teaching, practice, and observance.




2. Churches and religious societies govern their own affairs; in particular, they establish their own bodies and appoint their clergy, as well as found religious orders and other church institutions, independent of state authorities.




3. The conditions under which religious instruction may be given at state schools shall beset by law.




4. The exercise of these rights may be limited by law in the case of measures necessary in a democratic society for the protection of public safety and order, health and morals, or the rights and freedoms of others.



DIVISION 2. POLITICAL RIGHTS



Article 17




1. The freedom of expression and the right to information are guaranteed.




2. Everyone has the right to express his views in speech, in writing, in the press, in pictures, or in any other form, as well as freely to seek, receive, and disseminate ideas and information irrespective of the frontiers of the state.




3. Censorship is not permitted.




4. The freedom of expression and the right to seek and disseminate information may be limited by law in the case of measures that are necessary in a democratic society for protecting the rights and freedoms of others, the security of the State, public security, public health, or morals.




5. State bodies and territorial self-governing bodies are obliged, in an appropriate manner, to provide information with respect to their activities. Conditions therefor and the implementation thereof shall be provided for by law.



Article 18




1. The right of petition is guaranteed; in matters of public or other communal interest, everyone has the right, on her own or together with other individuals, to address state bodies or territorial self-governing bodies with requests, proposals, or complaints.




2. Petitions may not be misused to intrude upon the independence of the courts.




3. Petitions may not be misused for the purpose of calling for the violation of the fundamental rights and freedoms guaranteed by this Charter.



Article 19




1. The right of peaceful assembly is guaranteed.




2. The exercise of this right may be limited by law in the case of assemblies held in public places, if it concerns measures that are necessary in a democratic society for the protection of the rights and freedoms of others, public order, health, morals, property, or the security of the state. However, an assembly shall not be made to depend on the grant of permission by a public administrative authority.



Article 20




1. The right of association is guaranteed. Everybody has the right to associate together with others in clubs, societies, and other associations.




2. Citizens also have the right to form political parties and political movements and to associate in them.




3. The exercise of these rights may be limited only in cases specified by law, if it involves measures that are necessary in a democratic society for the security of the state, the protection of public security and public order, the prevention of crime, or the protection of the rights and freedoms of others.




4. Political parties and political movements, as well as other associations, are separate from the state.



Article 21




1. Citizens have the right to participate in the administration of public affairs either directly or through the free election of their representatives.




2. Elections must be held within terms not exceeding the regular electoral terms provided for by law.




3. The right to vote is universal and equal, and shall be exercised by secret ballot. The conditions for exercising the right to vote shall be provided for by law.




4. Citizens shall have access, on an equal basis, to any elective and other public office.



Article 22


Any statutory provisions relating to political rights and freedoms, as well as the interpretation and application of them, shall make possible and protect the free competition among political forces in a democratic society.



Article 23


Citizens have the right to put up resistance to any person who would do away with the democratic order of human rights and fundamental freedoms, established by this Charter, if the actions of constitutional institutions or the effective use of legal means have been frustrated.



CHAPTER 3. THE RIGHTS OF NATIONAL AND ETHNIC MINORITIES



Article 24


A person's affiliation with any national or ethnic minority group may not be to her detriment.



Article 25




1. Citizens who constitute a national or ethnic minority are guaranteed all-round development, in particular the right to develop, together with other members of the minority, their own culture, the right to disseminate and receive information in their native language, and the right to associate in national associations. Detailed provisions shall be set down by law.




2. Citizens belonging to national and ethnic minority groups are also guaranteed, under the conditions set down by law:







a.
the right to education in their own language,






b.
the right to use their own language when dealing with officials,






c.
the right to participate in the resolution of affairs that concern national and ethnic minorities.





CHAPTER 4. ECONOMIC, SOCIAL, AND CULTURAL RIGHTS



Article 26




1. Everybody has the right to the free choice of his profession and to the training for that profession, as well as to engage in commercial and pursue other economic activity.




2. Conditions and limitations may be set by law upon the right to engage in certain professions or activities.




3. Everybody has the right to acquire the means of her livelihood by work. The state shall provide an adequate level of material security to those citizens who are unable, through no fault of their own, to exercise this right; conditions shall be provided for by law.




4. Different statutory rules may apply to aliens.



Article 27




1. Everyone has the right to associate freely with others for the protection of his economic and social interests.




2. Trade unions shall be established independently of the state. No limits maybe placed upon the number of trade union organizations, nor may any of them be given preferential treatment in a particular enterprise or sector of industry.




3. The activities of trade unions and the formation and activities of similar associations for the protection of economic and social interests may be limited by law in the case of measures necessary in a democratic society for the protection of the security of the state, public order, or the rights and freedoms of others.




4. The right to strike is guaranteed under the conditions provided for by law; this right does not appertain to judges, prosecutors, or members of the armed forces or security corps.



Article 28


Employees have the right to fair remuneration for their work and to satisfactory work conditions. Detailed provisions shall be set by law.



Article 29




1. Women, adolescents, and persons with health problems have the right to increased protection of their health at work and to special work conditions.




2. Adolescents and persons with health problems have the right to special protection in labor relations and to assistance in vocational training.




3. Detailed provisions shall be set by law.



Article 30




1. Citizens have the right to adequate material security in old age and during periods of work incapacity, as well as in the case of the loss of their provider.




2. Everyone who suffers from material need has the right to such assistance as is necessary to ensure her a basic living standard.




3. Detailed provisions shall be set by law.



Article 31


Everyone has the right to the protection of his health. Citizens shall have the right, on the basis of public insurance, to free medical care and to medical aids under conditions provided for by law.



Article 32




1. Parenthood and the family are under the protection of the law. Special protection is guaranteed to children and adolescents.




2. Pregnant women are guaranteed special care, protection in labor relations, and suitable work conditions.




3. Children, whether born in or out of wedlock, enjoy equal rights.




4. It is the parents' right to care for and raise their children; children have the right to upbringing and care from their parents. Parental rights may be limited and minor children may be removed from their parents' custody against the latters' will only by the decision of a court on the basis of the law.




5. Parents who are raising children have the right to assistance from the state.




6. Detailed provisions shall be set by law.



Article 33




1. Everyone has the right to education. School attendance shall be obligatory for the period specified by law.




2. Citizens have the right to free elementary and secondary school education, and, depending on particular citizens' ability and the capability of society, also to university-level education.




3. Private schools may be established and instruction provided there only under conditions set by law; education may be provided at such schools in exchange for tuition.




4. The conditions under which citizens have the right to assistance from the state during their studies shall be set by law.



Article 34




1. The rights to the fruits of one's creative intellectual work shall be protected by law.




2. The right of access to the nation's cultural wealth is guaranteed under the conditions set by law.



Article 35




1. Everyone has the right to a favorable environment.




2. Everyone has the right to timely and complete information about the state of the environment and natural resources.




3. No one may, in exercising her rights, endanger or cause damage to the environment, natural resources, the wealth of natural species, or cultural monuments beyond the extent designated by law.



CHAPTER 5. THE RIGHT TO JUDICIAL AND OTHER LEGAL PROTECTION



Article 36




1. Everyone may assert, through the legally prescribed procedure, his rights before an independent and impartial court or, in specified cases, before another body.




2. Unless a law provides otherwise, a person who claims that her rights were curtailed by a decision of a public administrative authority may turn to a court for review of the legality of that decision. However, judicial review of decisions affecting the fundamental rights and basic freedoms listed in this Charter may not be removed from the jurisdiction of courts.




3. Everybody is entitled to compensation for damage caused him by an unlawful decision of a court, other State bodies, or public administrative authorities, or as the result of an incorrect official procedure.




4. Conditions therefor and detailed provisions shall be set by law.



Article 37




1. Everyone has the right to refuse to give testimony if she would thereby incriminate herself or a person close to her.




2. In proceedings before courts, other State bodies, or public administrative authorities, everyone shall have the right to assistance of counsel from the very beginning of such proceedings.




3. All parties to such proceedings are equal.




4. Anyone who declares that he does not speak the language in which a proceeding is being conducted has the right to the services of an interpreter.



Article 38




1. No one may be removed from the jurisdiction of her lawful judge. The jurisdiction of courts and the competence of judges shall be provided for by law.




2. Everyone has the right to have her ease considered in public, without unnecessary delay, and in her presence, as well as to express her views on all of the admitted evidence. The public may be excluded only in cases specified by law.



Article 39


Only a law may designate the acts which constitute a crime and the penalties or other detriments to rights or property that may be imposed for committing them.



Article 40




1. Only a court may determine a person's guilt and designate the punishment for criminal acts.




2. A person against whom a criminal proceeding has been brought shall be considered innocent until his guilt is declared in a court's final judgment of conviction.




3. An accused has the right to be given the time and opportunity to prepare a defense and to be able to defend herself, either pro se or with the assistance of counsel. If she fails to choose counsel even though the law requires her to have one, she shall be appointed counsel by the court. The law shall set down the cases in which an accused is entitled to counsel free of charge.




4. An accused has the right to refuse to give testimony; he may not be deprived of this right in any manner whatsoever.




5. No one may be criminally prosecuted for an act for which she has already been finally convicted or acquitted of the charges. This rule shall not preclude the application, in conformity with law, of extraordinary procedures for legal redress.




6. The question whether an act is punishable or not shall be considered, and penalties shall be imposed, in accordance with the law in effect at the time the act was committed. A subsequent law shall be applied if it is more favorable to the offender.



CHAPTER 6. GENERAL PROVISIONS



Article 41




1. The rights specified in Article 26, Article 27 para. 4, Articles 28 to 31, Article 32 paras. 1 and 3, Article 33, and Article 35 of this Charter maybe claimed only within the confines of the laws implementing these provisions.




2. Whenever this Charter refers to a law, it is understood to mean a law enacted by the Federal Assembly, unless, as a result of the constitutional division of legislative powers, such issues are governed by laws enacted by the national councils.



Article 42




1. Whenever this Charter uses the term "citizen", this is to be understood as a citizen of the Czech and Slovak Federal Republic.




2. While in the Czech and Slovak Federal Republic, aliens enjoy the human rights and fundamental freedoms guaranteed by this Charter, unless such rights and freedoms are expressly extended to citizens alone.




3. Whenever legal enactments in force employ the term "citizen", this shall be understood to refer to every individual if it concerns the fundamental rights and basic freedoms that this Charter extends to everybody irrespective of his citizenship.



Article 43


The Czech and Slovak Federal Republic shall grant asylum to aliens who are being persecuted for the assertion of their political rights and freedoms. Asylum may be denied to a person who has acted contrary to fundamental human rights and basic freedoms.



Article 44


Restrictions may be placed upon the exercise of the right to engage in business enterprises and other economic activities, as well as of the right enumerated in Article 20 para. 2, by judges and prosecutors; by employees in state administration and in local self-government, holding the positions specified therein as well as upon their exercise of the right enumerated in Article 27 para. 4; by members of security corps and members of the armed forces, as well as, insofar as such is related to the performance of their duties, upon their exercise of the rights listed in Articles 18, 19, and 27 paras. 1 to 3. A law may place restrictions upon the exercise of the right to strike by persons who engage in professions essential for the protection of human life and health.

